                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                          DOCKET NO. 3:18-cv-00021-MOC-DCK

 NORMAN GATEWOOD,                                           )
                                                            )
                        Plaintiff,                          )
                                                            )
 Vs.                                                        )                 ORDER
                                                            )
 JACKIE JEFFRIES                                            )
 JERRY RICHARDSON                                           )
 PORSCHA PENN                                               )
 BONNIE CREIGHTON,                                          )
                                                            )
                       Defendants.                          )


       THIS MATTER is before the Court on Remand from the Court of Appeals for the Fourth

Circuit and its Mandate (#23). In accordance with the instructions contained therein, the Court

enters the following Order.

                                            ORDER

       IT IS, THEREFORE, ORDERED that Plaintiff file an amended complaint within 30

days of service of this Order, correcting the defects identified in the Court’s previous Order (#17).

If Plaintiff fails to file an amended complaint within 30 days, this action may be dismissed with

prejudice and without further notice to Plaintiff.




                                          Signed: March 28, 2019




                                                 -1-
